UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

i ne ne eee ee re ee rn SO Fe EE Rr ut fed i at x
UNITED STATES OF AMERICA,
15cr380 (DLC)
-V-
ORDER
SHAQUILLE CARTER,
Defendant.
Rm ee ee eee xX

DENISE COTE, District Judge:

The defendant Shaquille Carter having written the Court to
request that he participate in the next conference in this case
by video, it is hereby

ORDERED that no later than May 7, 2021, the Government
shall advise the Court regarding what platform can be utilized
to permit such participation.

IT IS FURTHER ORDERED that a conference to address
defendant’s specifications of violation of supervised release
will be held on May 14, 2021 at 12:00 PM.

Dated: New York, New York
April 30, 2021

enue Lb,

DANTSE COTE
United States District Judge

 
